724 N.W.2d 14 (2006)
In re PETITION FOR DISCIPLINARY ACTION AGAINST Julius A. NOLEN, a Minnesota Attorney, Registration No. 177349.
No. A06-2005.
Supreme Court of Minnesota.
November 22, 2006.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Julius A. Nolen committed professional misconduct warranting public discipline, namely, criminal conviction for possession of cocaine, in violation of Minn. R. Prof. Conduct 8.4(b).
Respondent admits his conduct violated the Rules of Professional Conduct, waives his rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is a public reprimand and probation, for a period coextensive with respondent's five-year criminal probation, with the following additional conditions:
(a) Respondent shall maintain total abstinence from all alcohol and controlled substances, except that respondent may use prescription drugs in accordance with the directions of a prescribing physician;
(b) Respondent shall attend meetings of either Alcoholics Anonymous or Narcotics Anonymous at least twice a month. Respondent shall, without a specific reminder or request, submit to the Director a quarterly attendance verification on a form provided or approved by the Director; and

*15 (c) Respondent shall comply with all conditions of his criminal sentence and probation. If requested by the Director, respondent shall additionally submit to random urinalysis for drug screening at respondent's expense at a facility approved by the Director.
This court has independently reviewed the file and approves the jointly recommended disposition, with the additional proviso that should respondent violate either his criminal probation or the terms of this probation, the Director may, after notice to respondent and an opportunity to be heard, move the court to impose additional discipline.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Julius A. Nolen is publicly reprimanded and placed on probation for a term coextensive with his criminal probation, subject to the conditions set forth above. Respondent shall pay $900 in costs under Rule 24, RLPR.
BY THE COURT:
/s/Helen M. Meyer
Associate Justice
GILDEA, J., took no part in the consideration or decision of this case